PER CURIAM.
This cause is affirmed without prejudice to the appellant to reapply to the trial court for an injunction at such time that appellant is able to show actual irreparable injury or any of the grounds for threatened irreparable injury discussed in Arthur Murray Dance Studios of Cleveland v. Witter, 62 Ohio Law Abst. 17, 105 N.E.2d 685 (Court of Common Pleas, Cuyahoga County 1952), “customer contact,” “business or trade secret” or “multiplicity of suits.” We cite the above decision because Ohio law controls this cause.
AFFIRMED.
HERSEY, C.J., and LETTS and WALDEN, JJ., concur.